This appeal presents a single question: May appellant, an illegitimate son, acknowledged by his father, inherit a share of the estate of the father's sister who survived the 1-3.  father? It was decided against appellant's claim in  Wilson v. Bass (1919), 70 Ind. App. 116, 118 N.E. 379 (Transfer denied), and Hall v. Fivecoat (1942),110 Ind. App. 704, 38 N.E.2d 905. These decisions are supported by the reasoning in Jackson v. Hocke (1908), 171 Ind. 371, 84 N.E. 830 and Truelove v. Truelove (1909), 172 Ind. 441, 86 N.E. 1018. We are satisfied with the conclusion reached in the two Appellate Court cases. It has become a rule of property under the doctrine of stare decisis. Harrow v. Myers (1868),29 Ind. 469; Dailey v. Pugh (1921), 83 Ind. App. 431, 131 N.E. 836;Stewart v. Wells (1911), 47 Ind. App. 228, 94 N.E. 235. If the statutes of descent so construed are too harsh in the light of modern opinion concerning the rights of illegitimates the remedy is with the legislature.
Judgment affirmed.
Note. — Reported in 62 N.E.2d 860.